Title: 23d.
From: Adams, John Quincy
To: 


       Heard old Parson Wibird, preach from Luke. XIX. 10. For the Son of man is come to seek and to save that which was lost. Mr. Cranch said he had heard it ten Times before. No one would complain if the Parson would read printed Sermons, But to hear one thing continually repeated over which does not deserve, perhaps, to be said more than once, is very fatiguing.
       We had the Pleasure of Mr. Tyler’s Company, in the morning, and at noon. It is the first Time I have seen him since I returned to Braintree.
      